     Case: 1:20-cv-01548 Document #: 27 Filed: 04/23/20 Page 1 of 1 PageID #:859

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Iron Maiden Holdings, Ltd.
                                                       Plaintiff,
v.                                                                  Case No.:
                                                                    1:20−cv−01548
                                                                    Honorable Robert M.
                                                                    Dow Jr.
The Partnerships and Unincorporated Associations
Identified on Schedule "A"
                                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 23, 2020:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Pursuant to Fed. R. Civ.
P. 41(a)(1)(A) and the notice of voluntary dismissal [26], this action is dismissed without
prejudice, with each side to bear its own costs and fees. Civil case terminated. Mailed
notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
